Citation Nr: 0211102	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  01-06 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether the veteran's VA improved pension benefits were 
properly adjusted effective July 1, 1999.

2.  Entitlement to a waiver of recovery of an overpayment of 
VA improved pension benefits in the calculated amount of 
$3,653.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 2000 action by the VA RO in 
Muskogee, Oklahoma that reduced the veteran's improved 
pension benefits effective July 1, 1999, and from a March 
2001 decision by the Committee on Waivers and Compromises 
(Committee) of the RO.  

A hearing was held before the undersigned member of the Board 
at the RO in June 2002.  


FINDINGS OF FACT

1.  The veteran has been in receipt of VA improved pension 
benefits since 1993.  

2.  In a statement received in September 1994, the veteran 
requested that his spouse be added to his pension award, and 
thereafter, he received additional benefits for a spouse 
effective October 1, 1994.  

3.  In or about May 2000, the RO discovered, through contact 
with the Social Security Administration (SSA), that the 
veteran's spouse had been in receipt of benefits from SSA 
since May 1999.

4.  In September 2000, the RO appropriately amended the 
veteran's pension by reducing it, effective July 1, 2000, due 
to the veteran's spouse's receipt of SSA benefits. 

5.  This action created an overpayment in the amount of 
$3,653.  

6.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.

7.  The veteran was at fault in the debt created by his 
failure to report changes in income in a timely manner.

8.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran of the 
basic necessities of life).

9.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSION OF LAW

1.  The veteran's VA improved pension benefits were properly 
amended effective July 1, 1999, by including as income his 
spouse's SSA benefits received beginning in May 1999.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 3.271 
(2001).

2.  The veteran was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment; however, 
recovery of the overpayment of VA improved pension benefits, 
in the amount of $3,653, would not be against the principles 
of equity and good conscience.  Thus, recovery of the 
overpayment created is not waived.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA improved pension is a benefit 
payable by the VA to veterans of a period of war because of 
disability, and is an income based program.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521 (West 
1991); 38 C.F.R. §§ 3.3(a)(3) (2001).

The maximum rates of improved pension are reduced by the 
amount of the countable annual income of the veteran, which 
includes the income of a spouse.  38 C.F.R. § 3.23 (2001).  
Payments of any kind from any source are counted as income 
during the 12-month annualization period in which received 
unless specifically excluded under 38 C.F.R. § 3.272.  
38 C.F.R. § 3.271 (2001).  

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
divide the remainder by 12.  38 C.F.R. § 3.273(b)(2) (2000).  

The Board notes that the veteran has been in receipt of VA 
improved pension benefits since 1993.  In a statement 
received in September 1994, the veteran requested that his 
spouse be added to his pension award, and thereafter, he 
received additional benefits for a spouse effective October 
1, 1994.  In a letter dated in October 1994, the RO informed 
the veteran that his pension award was being reduced because 
he had reported that same month that he was in receipt of SSA 
benefits.  The RO informed the veteran that his pension award 
now included additional benefits on behalf of his spouse, and 
the letter and attached VA Form 21- 8768 also informed him 
that pension is an income based program and that he was 
obligated to report changes in family income immediately.

In or about May 2000, the RO discovered, through contact with 
the SSA, that the veteran's spouse had been in receipt of 
benefits from SSA since May 1999, and in September 2000, 
amended the veteran's pension by reducing it, effective July 
1, 2000, due to the receipt of this additional income.  This 
action created an overpayment in the amount of $3,653.

The veteran has perfected an appeal of the September 2000 
action.  However, as explained above, his spouse's income, 
which includes recurring SSA benefits, counts as income for 
VA improved pension purposes.  38 C.F.R. § 3.271 (2001).  
That said, the Board finds that the veteran's VA improved 
pension was appropriately adjusted effective July 1, 1999.  

The veteran also timely requested a waiver of recovery of the 
indebtedness charged and the matter was thereby referred to 
the Committee for further action.  In a decision dated in 
March 2001, the Committee denied the veteran's request for a 
waiver of the overpayment, finding that, essentially, 
recovery of the debt would not be against "equity and good 
conscience."

The veteran contends, in substance, that a waiver of recovery 
of the overpayment in question is warranted because requiring 
him to repay the debt would result in severe financial 
hardship. 

From a review of the March 2001 decision in conjunction with 
the July 2001 statement of the case, it is apparent that the 
Committee did not find fraud, misrepresentation, or bad faith 
on the part of the veteran with respect to creation of the 
overpayment at issue.  The Board, after an independent review 
of the record, concurs with this determination.  Therefore, 
waiver is not precluded under the provisions set forth in 
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2001).  However, to 
dispose of this matter on appeal, the Board must determine 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2001) 
and 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a) (2001).  In such a 
determination consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended. 38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 
C.F.R. § 1.965 (2001).

With regard to "fault," the Board points out that, as noted 
above, the October 1994 RO reduction letter (an attached 
form) notified the veteran that his pension was based on his 
reported income, specifically indicated that this included 
his report of SSA income only, and notified him that he was 
obligated to report any changes in family income from any 
source immediately.  Despite this notification the veteran 
failed to report that SSA benefits were being received by his 
spouse effective May 1999.  

The Board is of the opinion that because of the clear 
notification included in the letter noted above, the veteran 
knew or should have known that he was to immediately report 
to VA the changes in income, but failed to do so.  The Board 
has also not lost sight of the fact that this October 1994 
letter notified the veteran that his award was reduced 
because he was in receipt of SSA benefits previously 
unreported, and this alone should have made it known that 
changes in income reduce pension.  

As such, the Board finds that the veteran, and not VA, was 
clearly at fault for the debt created in this case.  The 
veteran continued to accept VA pension benefits in an amount 
that he knew he was not entitled to, and VA, in a timely 
manner (after a preliminary hearing, and a hearing officer's 
decision regarding the proposed reduction), retroactively 
reduced his award upon receipt of information that his spouse 
was receiving SSA benefits.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to the Financial Status Report (FSR) 
received in March 2001, the veteran's total monthly income 
(listed as $350) outweighed his monthly net income by $25.  
It appears that the veteran underreported his expenses, 
listing only his mortgage ($175) and utilities and heat 
($150); however, he also did not include his VA pension, 
which as of February 2001 was $251 per month, nor did he 
include his spouse's SSA benefits.  In any event, the veteran 
also indicated that he has no debts (to financial companies, 
etc.).

A miscellaneous, undated statement apparently submitted by 
the veteran reflects that his expenses included car insurance 
and maintenance, food, utilities, clothing, and miscellaneous 
items (a monetary figure was not provided).  Further, the 
veteran has provided copies of medical bills dated in 2001 
which appear to indicate that he was personally responsible 
(i.e. after insurance payment) for amounts of about $26, $30, 
$113, $136, and $254.  Reference was made to these bills 
during the Travel Board hearing of June 2002.  

The Board is also cognizant of the possibility that the he 
may require utilizing funds for medical care in the future 
(during the Travel Board hearing, the testified regarding 
various physical ailments and treatment), however, it should 
be noted that the Government is entitled to the same 
consideration as other creditors or potential creditors, and 
in any event, the veteran's income (VA pension, SSA benefits) 
clearly outweighs his monthly expenses.  Given the above 
information, the Board finds that the recovery of the 
overpayment would not result in undue financial hardship on 
the veteran and deprive him of the basic necessities of life.

In a case such as this the Board is simply not persuaded that 
the Government should forego its right to collection of the 
indebtedness.  As the veteran received VA improved pension to 
which he is not entitled, this resulted in his unjust 
enrichment.  Additionally, there is no evidence that the 
veteran relinquished a valuable right or incurred any legal 
obligations resulting from reliance on VA benefits.  
38 C.F.R. § 1.965(a) (2001).  Furthermore, the evidence of 
record discloses no other element of the standard of equity 
and good conscience which would persuade the Board that the 
Government should waive its right to the repayment of the 
assessed indebtedness.  It is noted that recovery of the 
overpayment would not defeat the purpose or the objective of 
the program, which is intended to provide financial support 
to needy veterans and their dependents and which is based on 
a calculation of all countable income, and requires complete 
disclosure from the pension recipients.

In conclusion, while the Board has carefully considered the 
evidence of record, the preponderance of the evidence is 
against the veteran's claim that recovery of the overpayment 
would be against the principles of equity and good 
conscience. 

As a final point, the Board observes that the law provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, and also includes new 
notification provisions.  38 U.S.C.A. §§ 5103A, 5107(a) (West 
Supp. 2001).  Specifically, VA is required to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001).

While it does not appear that the RO specifically addressed 
this legislation with regard to this claim on appeal, by 
virtue of statements of the case issued in December 2000 and 
July 2001, the veteran was provided adequate notification of 
the information and evidence necessary to substantiate these 
claims.  The Board also notes that evidence necessary for 
fair adjudication of this particular claim is of record, 
including evidence regarding the veteran's financial status.  
The Board finds the duty to assist the veteran in the 
development of these claims under the VCAA has been met.  



ORDER

As the veteran's VA improved pension benefits were properly 
reduced effective July 1, 1999, the claim in this regard is 
denied.

Entitlement to waiver of recovery of an overpayment of VA 
improved pension benefits in the calculated amount of $3,653, 
is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

